                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



PATRICIA CRAWFORD,

                Plaintiff,                     Case No. 2:20-cv-634
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                Defendant.


                                  OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on May 28, 2021. (ECF No. 24). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DENIES Plaintiff’s Motion for leave to appeal in forma pauperis.

(ECF No. 21).

       IT IS SO ORDERED.


6/23/2021                                s/Edmund A. Sargus, Jr.
DATE                                     EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE
